DETAILED ACTION
This Office Action is in response to Application filed April 12, 2021.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 14-19, drawn to a method for manufacturing a semiconductor device, classified in class 438, subclass 172 or H01L 21/02389.
II.	Claims 1-13, drawn to a semiconductor device, classified in class 257, subclass 76 or H01L 29/7786.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, in claim 14, instead of “forming a semiconductor laminated structure, including an electron transit layer and an electron supplying layer, above an AlN substrate”, a stack including the electron supplying layer and the electron transit layer can be deposited on a handle wafer followed by wafer bonding of the stack to an AlN substrate followed by removing the handle wafer.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Should Applicant elect Group I or Group II claims to be examined, Applicant is advised that this application is further restricted because it contains method claims 14-19 and device claims 1-13 directed to the following patentably distinct species and subspecies of the claimed invention:
Species are:
(A) An embodiment drawn to the semiconductor device shown in Figs. 1, 2 and 8 of current application and its manufacturing method.
(B) An embodiment drawn to the semiconductor device shown in Fig. 15 of current application and its manufacturing method.
(C) An embodiment drawn to the semiconductor device shown in Fig. 16 of current application and its manufacturing method.
(D) An embodiment drawn to the semiconductor device shown in Fig. 17 of current application and its manufacturing method.
(E) An embodiment drawn to the semiconductor device shown in Fig. 18 of current application and its manufacturing method.

Subspecies are:
(I) An embodiment drawn to the semiconductor device shown in Fig. 1 of current application comprising a buffer layer between the AlN substrate and the semiconductor laminate (some of claims 2-12 and 15-18).
(II) An embodiment drawn to the semiconductor device shown in Fig. 2 of current application comprising a buffer layer between the AlN substrate and the semiconductor laminate (some of claims 2-12 and 15-18).
(III) An embodiment drawn to the semiconductor device shown in Fig. 8 of current application comprising a buffer layer between the AlN substrate and the semiconductor laminate (some of claims 2-12 and 15-18).
(IV) An embodiment drawn to the semiconductor device that does not comprise a buffer layer between the AlN substrate and the semiconductor laminate (claims 13 and 19).

The species and subspecies (species hereafter) are independent or distinct because they are directed to different semiconductor device structures and corresponding different methods including different configurations with and without a buffer layer and with different configurations of the buffer layer.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claim 1 or 14 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected inventions and species, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./
Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

August 31, 2022